         Case 5:18-cr-00227-SLP Document 28 Filed 11/20/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )              Case No. CR-18-227-SLP
                                            )
JOSEPH MALDONADO-PASSAGE,                   )
                                            )
                      Defendant.            )


                                           ORDER

       Before the Court is Defendant’s Unopposed Motion to Seal Document [Doc. No. 27].

Defendant seeks leave to file under seal Exhibit 1 to the Motion to Reopen Detention Hearing and

Brief in Support. Defendant’s motion is GRANTED.

       IT IS THEREFORE ORDERED that counsel for Mr. Maldonado-Passage may file Exhibit

1 to the Motion to Reopen Detention Hearing and Brief in Support under seal.

       IT IS SO ORDERED this 20th day of November, 2018.
